

116 S3048 IS: Asylum Seeker Work Authorization Act of 2019
U.S. Senate
2019-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3048IN THE SENATE OF THE UNITED STATESDecember 12, 2019Ms. Collins (for herself and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo authorize certain aliens seeking asylum to be employed in the United States while their
			 applications are being adjudicated.
	
 1.Short titleThis Act may be cited as the Asylum Seeker Work Authorization Act of 2019. 2.Employment authorization for aliens seeking asylumSection 208(d)(2) of the Immigration and Nationality Act (8 U.S.C. 1158(d)(2) is amended to read as follows:
			
				(2)Employment authorization
 (A)EligibilityThe Secretary of Homeland Security shall authorize employment for an applicant for asylum— (i)who is not in detention;
 (ii)whose application for asylum has not been determined frivolous; and
 (iii)with respect to whom the procedures required under paragraph (5)(A)(i) have been completed. (B)ApplicationThe Secretary may not grant employment authorization under this paragraph to an applicant for asylum who is not otherwise eligible for employment authorization until 30 days after the date on which the applicant filed an application for asylum.
 (C)TermEmployment authorization under this paragraph— (i)shall be for a period of 1 year; and
 (ii)shall be renewable for additional 1-year periods while the applicant’s asylum claim is being adjudicated, including administrative or judicial review..